Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Benjamin Ramer, Appellant                             Appeal from the 336th District Court of
                                                      Fannin County, Texas (Tr. Ct. No. CR-20-
No. 06-21-00118-CR         v.                         27805). Memorandum Opinion delivered
                                                      by Justice Carter,* Chief Justice Morriss
The State of Texas, Appellee                          and Justice Stevens participating. *Justice
                                                      Carter, Retired, Sitting by Assignment.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the judgment adjudicating guilt by changing
the “Date of Original Community Supervision Order” from “07/12/2020” to “12/9/2020.” In the
Anders context, once we determine that the appeal is without merit, we must either dismiss the
appeal or affirm the trial court’s judgment. Therefore, we affirm the judgment of the trial court,
as modified.
       We note that the appellant, Benjamin Ramer, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED APRIL 5, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk